Case 4:18-cv-00829-SDJ-KPJ Document 54 Filed 09/01/21 Page 1 of 2 PageID #: 458




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  ONE PLACE CAPITAL,                             §
                                                 §
        Plaintiff,                               §
                                                 §
  v.                                             §    Civil Action No. 4:18-cv-829-SDJ-KPJ
                                                 §
  MICHAEL OAKES,                                 §
  individually and doing business as             §
  NEOGRAFT RESOURCES, LLC,                       §
                                                 §
        Defendant.

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 2, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (Dkt. #50) that Plaintiff One Place Capital’s (“Plaintiff”) Motion for Summary Judgment (the

 “Motion”) (Dkt. #33) be granted.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, the Motion (Dkt. #33) is GRANTED and summary judgment is ENTERED

 in favor of Plaintiff on its conversion and Texas Theft Liability Act (“TTLA”) claims.

        Defendant Michael Oakes (“Oakes”) is ORDERED to pay Plaintiff in the amount of

 $96,590.00 for Plaintiff’s conversion and TTLA claims.

        Plaintiff’s prayer for pre-judgment interest is GRANTED. IT IS ORDERED that Oakes

 is to pay Plaintiff pre-judgment interest at a rate of five percent (5%), accruing from November
Case 4:18-cv-00829-SDJ-KPJ Document 54 Filed 09/01/21 Page 2 of 2 PageID #: 459


         .
 21, 2018, until the day before entry of final judgment. IT IS FURTHER ORDERED that the pre-

 judgment interest rate shall be computed as simple interest, not compound interest.

        Plaintiff’s prayer for post-judgment interest is GRANTED. IT IS ORDERED that Oakes

 is to pay Plaintiff post-judgment interest, to be calculated at the applicable federal rate under 28

 U.S.C. § 1961.

        Plaintiff’s prayer for attorney fees and costs is GRANTED. IT IS ORDERED that Oakes

 shall pay Plaintiff in the amount of $17,091.00 for attorney fees and $400.00 for costs.

             So ORDERED and SIGNED this 1st day of September, 2021.




                                                               ____________________________________
                                                               SEAN D. JORDAN
                                                               UNITED STATES DISTRICT JUDGE




                                                  2
